Exhibit 10.2

POLYCOM, INC.

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”) is made and entered into by and
between Polycom, Inc., a Delaware Corporation (the “Company”), and you, Andrew
Miller, effective as of July 1, 2009 (the “Effective Date”). For purposes of
this Agreement, the “Company” shall include any parent or subsidiary of the
Company, unless the context clearly requires otherwise.

This Agreement is intended to strongly encourage you to remain with the Company
by providing you with certain severance benefits in the event that your
employment with the Company terminates under certain circumstances. This
Agreement also is intended to provide you with enhanced financial security in
recognition of your past and future service to the Company. If you have not
relocated to the San Francisco, California, Bay Area, as of February 1, 2010,
this Agreement will expire and become null and void and you will receive none of
the payments and benefits described hereunder.

1. Eligibility for Severance Benefits. You will be entitled to the payments and
benefits described in Section 2 only if both: (a) either (1) the Company
terminates your employment for a reason other than Cause, death or Disability,
or (2) you voluntarily terminate your employment with the Company for Good
Reason, and (b) you (1) sign and deliver to the Company a Release of Claims
satisfactory to the Company within the period required by the Release of Claims
and in no event later than sixty (60) days following your termination, inclusive
of any revocation period set forth in the Release of Claims, (2) do not
subsequently revoke your signature on the Release of Claims, and (3) comply with
all of the terms of this Agreement, including (but not limited to) Section 7
regarding Non-Solicitation and No Hire of Employees and Section 8 regarding
Non-Competition. Notwithstanding the preceding, if your termination of
employment would qualify you for payments and benefits under your Change of
Control Severance Agreement with the Company dated July 1, 2009, you will
receive none of the payments and benefits described in Section 2. Instead, you
will receive the payments and benefits to which you are entitled under your
Change of Control Severance Agreement.

2. Severance Benefits. If you meet the eligibility requirements described in
Section 1, you will receive the following.

(a) Severance Payments. You will receive severance pay equal to your annual base
salary and target bonus in effect immediately prior to the date of your
termination of employment (the “Termination Date”) for a period of one year
following the Termination Date. The severance pay with respect to your annual
base salary will be paid in accordance with the Company’s standard payroll
practices and the severance pay with respect to your target bonus will be paid
at the same time as bonuses are scheduled to be paid to the Company’s other
senior executives. Subject to Section 2(e) below, if your employment ends on or
before October 15 of a calendar year, your severance payments will commence
within three (3) days after the Release of Claims becomes effective and no
longer is subject to revocation but on or before December 31 of that calendar
year. If your employment ends after October 15 of a calendar year, your
severance payments will commence on the later of (1) the first payroll date in
the calendar year next following the calendar year in which your employment has
ended or (2) the first payroll date following the date your Release of Claims
becomes effective, subject to Section 2(e) below.

(b) Option Exercisability. You will have one year following the Termination Date
to exercise any Company stock options granted to you after the Effective Date,
but in each case only to the extent that such option is vested and unexpired on
the Termination Date. Moreover, in no event may any such option be exercised
after the original maximum term of the option. Any options that are unvested on
the Termination Date will be forfeited on that date.

(c) Other Benefits. You may continue your health, dental and vision benefits
coverage under the Company’s group health plans for up to one year following the
Termination Date or until you (and your eligible dependents) become eligible for
group insurance benefits from another employer or are no longer eligible to
receive continuation coverage pursuant to COBRA, whichever comes first, but only
if you elect continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), within the time period
prescribed pursuant to COBRA. For the duration of the one-year coverage period,
the Company will reimburse you for the COBRA premiums paid by you (for coverage
for yourself and



--------------------------------------------------------------------------------

your eligible dependents). COBRA reimbursements will be made by the Company to
you consistent with the Company’s normal expense reimbursement policy, provided
that you submit documentation to the Company substantiating your payments for
COBRA coverage. After the one-year coverage period, Company reimbursements will
cease and you will be responsible for the payment of any COBRA premiums. The
Company will not reimburse you for any taxable income imputed to you because the
Company has reimbursed you for your COBRA premiums (or those of your eligible
dependents).

(d) Accrued Wages and Paid-Time Off; Expenses. The Company will pay you: (1) any
unpaid base salary due for periods prior to the Termination Date, (2) all of
your accrued and unused paid-time off (“PTO”) through the Termination Date,
(3) following your submission of proper expense reports, the total unreimbursed
amount of all expenses incurred by you in your duties of employment with the
Company that are reimbursable in accordance with the Company’s then-existing
policies, and (4) any other benefits due to you through the Termination Date
under the Company’s formal employee benefit plans (for example, the Company’s
“401(k)” plan). These payments will be made promptly upon your employment
termination and within the period of time mandated by law or as provided in the
applicable plan document.

(e) Section 409A.

(i) Six-Month Delay. Notwithstanding anything to the contrary in this Agreement,
no Deferred Compensation Separation Benefits (as defined below) payable under
this Agreement will be considered due or payable until you have incurred a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended and the final regulations and any guidance
promulgated thereunder (together, “Section 409A”). In addition, if you are a
“specified employee” within the meaning of Section 409A at the time of your
separation from service (other than due to death), then the severance benefits
payable to you under this Agreement, if any, and any other severance payments or
separation benefits that may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to you on or within the six (6) month period following your
separation from service will accrue during such six (6) month period and will
become payable in a lump sum payment (less applicable withholding taxes) on the
date six (6) months and one (1) day following the date of your separation from
service. All subsequent payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if you die following your separation from service but
prior to the six (6) month anniversary of your date of separation, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
(less applicable withholding taxes) to your estate as soon as administratively
practicable after the date of your death and all other Deferred Compensation
Separation Benefits will be payable in accordance with the payment schedule
applicable to each payment or benefit.

(ii) Amendments to this Agreement to Comply with Section 409A. This provision is
intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. The Company and you agree to work together in good
faith to consider amendments to this Agreement and to take such reasonable
actions, which are necessary, appropriate or desirable to avoid imposition of
any additional tax or income recognition prior to actual payment to you under
Section 409A.

3. Other Terminations of Employment. If your employment with the Company is
terminated by the Company for Cause, death or Disability, or if you voluntarily
terminate your employment other than for Good Reason, you will not be entitled
to receive any of the payments or benefits described in Section 2 of this
Agreement. However, you may be eligible for benefits under the Company’s
severance and benefit plans and policies on the Termination Date. In addition,
the Company will pay you: (a) any unpaid base salary due for periods prior to
the Termination Date, (b) all of your accrued and unused PTO through the
Termination Date, (c) following your submission of proper expense reports, the
total unreimbursed amount of all expenses incurred by you in your duties of
employment with the Company that are reimbursable in accordance with the
Company’s then-existing policies, and (d) any other benefits due to you through
the Termination Date under the Company’s formal employee benefit plans (for
example, the Company’s “401(k)” plan). These payments will be made promptly upon
your employment termination and within the period of time mandated by law or as
provided in the applicable plan document.

 

2



--------------------------------------------------------------------------------

4. Definition of Terms. The following terms used to in this Agreement shall have
the following meanings:

(a) Cause. “Cause” means (1) an act of personal dishonesty taken by you in
connection with your responsibilities as an employee and intended to result in
your substantial personal enrichment, (2) your being convicted of a crime
recognized as a felony in the United States, (3) a willful act by you which
constitutes gross misconduct and which is injurious to the Company,
(4) following delivery to you of a written demand for performance from the
Company which describes the basis for the Company’s reasonable belief that the
you have not substantially performed your duties, continued violations by you of
your obligations to the Company which are demonstrably willful and deliberate on
your part.

(b) Disability. “Disability” means your being unable to perform the principal
functions of your duties due to a physical or mental impairment, but only if
such inability has lasted or is reasonably expected to last for at least six
months. The Company will determine whether a Disability exists based on evidence
provided by one or more physicians selected by the Company and reasonably
acceptable to you.

(c) Good Reason. “Good Reason” means, without your written consent (1) a
material reduction of your duties, authority or responsibilities, relative to
your duties, authority or responsibilities as in effect immediately prior to
such reduction, or the assignment to you of such reduced duties, authority or
responsibilities; (2) a material reduction by the Company of your base salary as
in effect immediately prior to such reduction (unless similar reductions apply
to substantially all of the Company’s other executive officers); (3) a material
change in your geographic location at which you must perform services (for
purposes of this Agreement, your relocation to a facility or a location less
than 35 miles from your then current work location shall not be considered a
material change in geographic location); or (4) any material breach by the
Company of any material provision of the agreement under which you provide
services. Notwithstanding the foregoing, (A) you must notify the Company in
writing of any event or condition described in subsection (1), (2), (3) or
(4) hereof within 90 days of the initial existence of such event or condition,
(B) the Company will have at least 30 days after receipt of such notice from you
to cure such initial event or condition, and (C) you must separate from service
with the Company within 90 days after the end of the cure period described in
(B) hereof.

(d) Release of Claims. “Release of Claims” means a written waiver by you (in a
form specified by the Company) of all employment-related obligations of the
Company and all claims and causes of action against the Company.

5. Term of Agreement. If you have a termination of employment that entitles you
to receive the payments and benefits described in Section 2, this Agreement will
terminate when all of your and the Company’s obligations under the Agreement
have been satisfied. If you have a termination of employment that does not
entitle you to receive the payments and benefits descried in Section 2, this
Agreement will terminate on the Termination Date.

6. At-Will Employment. The Company and you acknowledge that your employment is
and will continue to be at-will, as defined under applicable law.

7. Non-Solicitation and No Hire of Employees. You agree that for a period of one
year following the Termination Date, you will not either directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees to leave
their employment, or take away such employees, or attempt to solicit, induce,
recruit, encourage or take away employees of the Company, either for yourself or
any other person or entity. In addition, for a period of one year following the
Termination Date, neither you nor any business in which you may engage or
participate in will (a) hire, solicit for hire or attempt to hire any key
employee of the Company, or (b) encourage any key employee of the Company to
terminate such employment. For purposes of this Agreement, “key employee” means
current employees whose base annual salary exceeds $175,000 or any current sales
employee of the Company regardless of base annual salary, as well as anyone
employed by the Company within the prior twelve (12) months from your
Termination Date whose base annual salary exceeds $175,000 or was a sales
employee.

8. Non-Competition. With respect to the businesses of the Company or any of its
subsidiaries on either the Effective Date or the date of your termination of
employment from the Company and all of it subsidiaries (collectively, the
“Businesses”), you agree that during period beginning on the Effective Date and
ending one year after the date on which you terminate employment, you, directly
or indirectly, whether as employee, owner, sole proprietor, partner, director,
member, consultant, agent, founder, co-venturer or otherwise, will: (a) not
engage, participate or invest in any business activity anywhere in the world
that is directly competitive with the principal products or services of the
Businesses (except that it will not be a violation of this Section 8 for you to
own as a passive investment not more than one percent of any class of publicly
traded securities of any entity); nor (b) directly or indirectly solicit
business from any of the Businesses’ customers and users on behalf of any
business that directly competes with the Businesses.

 

3



--------------------------------------------------------------------------------

9. Assignment. This Agreement will be binding upon and become of advantage to
(a) your heirs, executors and legal representatives upon your death and (b) any
successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company. None of your rights to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution. Any other attempted assignment,
transfer, conveyance or other disposition of your right to compensation or other
benefits will be null and void.

10. Notices.

(a) General. All notices, requests, demands and other communications called for
by this Agreement will be in writing and will be deemed given (1) on the date of
delivery if delivered personally, (2) one day after being sent by a well
established commercial overnight service, or (3) four days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:

If to the Company:

Polycom, Inc.

4750 Willow Road

Pleasanton, CA 94588

Attn: General Counsel

If to you:

at your last residential address known by the Company.

(b) Notice of Termination. Any termination by the Company for Cause or by you
for Good Reason must be communicated by a notice of termination to the other
party. The notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the date of your employment termination (which will
not be more than 30 days after the giving of such notice). Any failure on your
part to include in the notice any fact or circumstance that contributes to a
showing of Good Reason will not waive any of your rights under this Agreement or
prevent you from asserting that fact or circumstance in enforcing this
Agreement.

11. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

12. Entire Agreement. This Agreement, your Change of Control Severance Agreement
and the agreements evidencing any Company stock options and other equity
compensation awards (if any) granted to you represent the entire agreement and
understanding between the Company and you concerning your severance arrangements
with the Company or any of its subsidiaries, and supersedes and replaces any and
all prior agreements and understandings concerning your severance arrangements
with the Company.

13. Arbitration.

(a) General. In consideration of your service to the Company, its promise to
arbitrate all employment related disputes and your receipt of the compensation,
pay raises and other benefits paid to you by the Company, at present and in the
future, you agree that any and all controversies, claims, or disputes with
anyone (including the Company and any employee, officer, director, shareholder
or benefit plan of the Company in their capacity as such or otherwise) arising
out of, relating to, or resulting from your service to the Company under this
Agreement or otherwise or the termination of your service with the Company,
including any breach of this Agreement, shall be subject to binding arbitration
under the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280 through 1294.2, including Section 1283.05 (the “Rules”) and
pursuant to California law. Disputes which you agree to arbitrate, and thereby
agree to waive any

 

4



--------------------------------------------------------------------------------

right to a trial by jury, include any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, the California Labor Code, claims of
harassment, discrimination or wrongful termination and any statutory claims. You
further understand that this Agreement to arbitrate also applies to any disputes
that the Company may have with you.

(b) Procedure. You agree that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. You agree that the
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. You agree
that the arbitrator shall issue a written decision on the merits. You also agree
that the arbitrator shall have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. You understand the
Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that you shall pay the first $200.00 of any filing fees
associated with any arbitration you initiate. You agree that the arbitrator
shall administer and conduct any arbitration in a manner consistent with the
Rules and that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.

(c) Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between you and the Company.
Accordingly, except as provided for by the Rules, neither you nor the Company
will be permitted to pursue court action regarding claims that are subject to
arbitration. Notwithstanding, the arbitrator will not have the authority to
disregard or refuse to enforce any lawful Company policy, and the arbitrator
shall not order or require the Company to adopt a policy not otherwise required
by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, you agree that any party may also
petition the court for injunctive relief where either party alleges or claims a
violation of this Agreement or any other agreement regarding trade secrets,
confidential information, nonsolicitation or Labor Code §2870. In the event
either party seeks injunctive relief, the prevailing party shall be entitled to
recover reasonable costs and attorneys’ fees.

(e) Administrative Relief. You understand that this Agreement does not prohibit
you from pursuing an administrative claim with a local, state or federal
administrative body such as the Department of Fair Employment and Housing, the
Equal Employment Opportunity Commission or the workers’ compensation board. This
Agreement does, however, preclude you from pursuing court action regarding any
such claim.

(f) Voluntary Nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences and binding effect of this Agreement
and fully understand it, including that you are waiving your right to a jury
trial. Finally, you agree that you have been provided an opportunity to seek the
advice of an attorney of your choice before signing this Agreement.

14. No Oral Modification, Cancellation or Discharge. This Agreement may be
changed or terminated only in writing (signed by you and an authorized officer
of the Company).

15. Withholding. The Company is authorized to withhold, or cause to be withheld,
from any payment or benefit under this Agreement the full amount of any
applicable withholding taxes.

16. Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

17. Acknowledgment. You acknowledge that you have had the opportunity to discuss
this matter with and obtain advice from your private attorney, have had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.

 

5



--------------------------------------------------------------------------------

18. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below:

 

ANDREW MILLER      

/s/    Andrew Miller

   Date: 7/1/09    POLYCOM, INC.      

/s/    Sayed M. Darwish

   Date: 7/1/09    Name: Sayed M. Darwish       Title:   SVP, CAO and General
Counsel      

 

6